Case 19-10532        Doc 10      Filed 05/21/19       Entered 05/21/19 16:50:07            Page 1 of 8
                            UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF LOUISIANA
       IN RE: MILLER THOMAS & TANAKA MILAN                             CASE No.:19-10532
           CHAPTER 13 PLAN AND MOTION FOR FRBP RULE 3012 VALUATION

      Original plan
      Amended plan – Date amended: _____
      Modified plan (post-confirmation) – Date modified: _____
   Reason for modification: _________



   To Creditors:

           Your rights may be affected by this plan. Your claim may be reduced, modified, or
           eliminated.

           You should read this plan carefully and discuss it with your attorney if you have one in
           this bankruptcy case. If you do not have an attorney, you may wish to consult one.

           If you oppose the plan's treatment of your claim or any provision of this plan, you or
           your attorney must file an objection to confirmation at least 15 days before the date set
           for the hearing on confirmation, unless otherwise ordered by the Bankruptcy Court.
           The Bankruptcy Court may confirm this plan without further notice if no objection to
           confirmation is filed. See Bankruptcy Rule 3015. In addition, you may need to file a
           timely proof of claim in order to be paid under any plan.

           The following matters may be of particular importance. Debtors must check one box
           on each line to state whether or not the plan includes each of the following items. If an
           item is checked as "Not Included" or if both boxes are checked, the provision will be
           ineffective if set out later in the plan.


                                                                                         Not
     1.1     Nonstandard provisions, set out in paragraph 12
                                                                      Included       included


             A limit on the amount of a secured claim
     1.2     (cramdown), set out in paragraph 5(E), which may                            Not
             result in a partial payment or no payment at all to      Included       included
             the secured creditor



             Avoidance of a judicial lien or nonpossessory,
     1.3                                                                                 Not
             nonpurchase money security interest, set out in
             paragraph 5(G)                                           Included       included




   (2) Payment and Term

           The Debtor's future earnings are submitted to the supervision and control of the trustee,
Case 19-10532          Doc 10      Filed 05/21/19      Entered 05/21/19 16:50:07          Page 2 of 8
          and the Debtor shall pay to the trustee $2,330.00 monthly for 60 months.

          From the Debtor's payments to the trustee, the trustee shall distribute funds as provided
          in this plan:

   (3)   Trustee Claims

          The trustee shall receive $13,980.00 as an administrative expense entitled to priority
          under 11 U.S.C. §507(a)(1) (ten percent (10%) of "payments under the plan").

   (4)   Priority Claims

          A.      ATTORNEY FEES
           Attorney’s      Total     Fee Debtor paid     Fees to be paid       Term    Monthly
             Name          Fees        pre-petition     through the plan     (months) Installment

          Pierce &
                         $1,500.00 $600.00             $900.00               1-3      $300.00
          Shows

          Heggelund
                    $1,500.00 $600.00                  $900.00               1-3      $300.00
          Law


          B.     TAXES

          The following claims entitled to priority under 11 U.S.C. §507 shall be paid in full in
          deferred cash payments unless the holder of a claim has agreed to a different treatment
          of its claim, as specified in paragraph 12.
            Name of Creditor        Amount of Claim      Term (months)       Monthly Installment

          -NONE-


          C.     DOMESTIC SUPPORT OBLIGATIONS ("DSO")

                  1.    Ongoing DSO claims
                         a.      None. If none, skip to paragraph (5) "Secured Claims" below.

                          b. Debtor(s) shall pay all post-petition DSO claims directly to the
                          holder(s) of the claim(s), and not through the chapter 13 trustee.

                          c.    List the name(s) and address(es) below of the holder(s) of any
                          DSO as defined in 11 U.S.C. §101(14A). Do not disclose names of
                          minor children, who must be identified only as "Minor child #1," "Minor
                          child #2," etc. See 11 U.S.C. §112.
               Name of DSO claim holder       Address, city, state and zip     Monthly payment




                  2.    DSO Arrearages
Case 19-10532           Doc 10     Filed 05/21/19      Entered 05/21/19 16:50:07           Page 3 of 8
                 None. If none, skip to paragraph (5) “Secured Claims” below.




                   3. DSO assigned or owed to a governmental unit under 11 U.S.C. §507(a)(1)
                   (B)
                        a.      None. If none, skip to paragraph (5) "Secured Claims" below.

                            b. Pursuant to any pre-petition income assignment order, the Debtor
                            shall make all post-petition payments on DSO claims assigned to a
                            governmental unit directly to the assignee of the claim.

                            c.    List the name and address of the holder of every assigned DSO
                            arrearage claim, amount of arrearage claim and monthly payment
                            amount or other special provisions below. The Debtor also shall describe
                            in detail any special provisions for payments of these claims in
                            paragraph 12 of this plan.
              Name and address of DSO claim Arrearage Claim            Term         Monthly
              holder                        Amount                     (Months)     payment

               Name:

               Address:



   (5)   Secured Claims

          A.      PRINCIPAL RESIDENCE

                   1.     Current Payments

                   Pacific Union holds a first mortgage on debtor’s residence. The
                   monthly payment of $1,345.00 shall be included in the monthly plan
                   payment and be paid by the trustee, plus the trustee’s commission,
                   and shall commence in month 1 of the plan and end with the
                   completion of the plan:

                                                    Address of Property /            Monthly
    Lienholder            Security Interest
                                                         Collateral                Installment*

    Pacific         1st Mortgage on
                                                39381 Legacy Lake Dr           $1,345.00
    Union           Residence

    *Monthly installment subject to escrow and interest rate changes as provided in note and
    mortgage.


                   2.     Cure of Arrearages

                   From funds available for distribution, the trustee shall pay arrearages to
                   lienholders identified in paragraph 5(A)(1) in monthly installments until the
Case 19-10532        Doc 10        Filed 05/21/19      Entered 05/21/19 16:50:07              Page 4 of 8
                   allowed arrearage claim of each lienholder has been satisfied. See 11 USC
                   §1322(b)(3), (5) and (c).

                   Pre- or Post-       Total Amount of         Remaining Term           Monthly
    Lienholder
                     Petition            Arrearages               (Months)            Installment*

    Pacific
                 Pre-Petition       $9,500.00               4-60                    $166.67
    Union




          B.     SURRENDER OF PROPERTY
                   Confirmation of this plan shall constitute the Debtor's surrender to the
                   following holders of secured claims, in satisfaction of their secured claims, all
                   the Debtor's rights under the Bankruptcy Code, this plan, or applicable non-
                   bankruptcy law to the Debtor's interest in the property securing the claims:

      Lienholder            Amount of Secured Claim*                  Description of Collateral

    -NONE-

    *Creditors contesting the proposed amount of a secured claim must file an objection by the
    time prescribed by applicable local rules. The court will take evidence to determine the
    value of the secured claim at the hearing on confirmation, pursuant to Federal Rule of
    Bankruptcy Procedure 3012. The creditor must file a timely proof of claim in order to be
    paid.
                   Confirmation of this plan will terminate the stay under 11 USC §§362 and
                   1301 to allow lienholders to exercise non-bankruptcy law remedies as to the
                   collateral. No further motion seeking stay relief is required.
          C.     PRE-CONFIRMATION ADEQUATE PROTECTION
                   Pursuant to the order of the court, all adequate protection payments to secured
                   creditors required by §1326(a)(1) shall be made through the Chapter 13
                   trustee, unless otherwise ordered, in the amount provided in the plan for that
                   creditor. Adequate protection payments shall be subject to the trustee's fee as
                   set by the designee of the United States Attorney General and shall be made in
                   the ordinary course of the trustee's business from funds on hand as funds are
                   available for distribution to creditors who have filed a claim.

           Creditor name, address, and                              Claim       Term    Monthly
                                                    Security
        last four digits of account number                         Amount     (Months) Installment

    Name: Crown Financial

    Address: 5235 Florida Blvd, Baton             2013 Toyota
                                                              $11,035.00 1-3             $100.00
    Rouge,          LA 70806                      Camry

    Last 4 digits of acc't no:

    Name:

    Address:

    Last 4 digits of acc't no:
Case 19-10532       Doc 10       Filed 05/21/19       Entered 05/21/19 16:50:07            Page 5 of 8

          D.    SECURED CLAIMS NOT DETERMINED UNDER 11 U.S.C. §506
          This subsection provides for treatment of allowed claims secured by a purchase
          money security interest in a vehicle acquired for the Debtor's personal use, incurred
          within 910 days before the date of the petition, or other collateral for debt incurred
          within one year before the date of the petition. See "hanging paragraph" following 11
          U.S.C. §1325(a)(9).
          After confirmation, the trustee will make installment payments to the holder of each
          listed allowed secured claim after subtracting the pre-confirmation adequate
          protection payments from the amount of the claim.

     Name of        Description of      Claim      Discount     Remaining Term         Monthly
     Creditor         Property         Amount        Rate          (Months)           Installment

    Crown          2013 Toyota
                                      $11,035.00 7.25%         4-60                  $227.33
    Financial      Camry



          E.    SECURED CLAIMS DETERMINED UNDER 11 U.S.C. §506
          Any secured claims not treated in paragraphs 3(A), (B), (C), (D), (F) or (G) shall be
          determined under 11 U.S.C. §506(a), Federal Rule of Bankruptcy Procedure 3007 and
          3012. The trustee shall make payments to the claim holder in an amount not less than
          the allowed secured claim as of the effective date of the plan. Each holder of a
          secured claim shall retain the lien securing the claim until the secured value, as
          determined by the court, or the amount of the
          claim, whichever is less, is paid in full. The holders of the secured claims, the
          Debtor's proposed value and treatment of the claims are set forth below:

     Name of        Description of    Value of     Discount     Remaining Term         Monthly
     Creditor         Property         Claim         Rate          (Months)           Installment

    -NONE-



          F. OTHER DIRECT PAYMENTS TO CREDITORS HOLDING SECURED
          CLAIMS
          After the date of the petition and throughout this chapter 13 case, the Debtor shall
          timely make all usual and regular payments required by the debt instruments secured
          by non-voidable liens directly to each of the following lien creditors:

        Name of            Security           Description of Property /             Monthly
        Creditor           Interest                  Collateral                    Installment

    -NONE-



          G.    MOTIONS TO AVOID LIEN
          The Debtor intends to avoid a judicial lien or nonpossessory, nonpurchase-money
          security interest held by creditors listed in this section. The Debtor must file a motion
          to avoid the lien or security interest; confirmation of this plan alone will not have any
          effect on the lien or security interest.
Case 19-10532         Doc 10       Filed 05/21/19          Entered 05/21/19 16:50:07                 Page 6 of 8
       Lienholder             Amount of Claim                     Nature of Lien to be Avoided

    -NONE-




    (6)   Unsecured Claims
          A.      CLASS A
          Class A comprises creditors holding allowed unsecured claims, except those allowed
          unsecured claims treated in paragraph 6(B). Their claims shall be paid pro rata over
          the period of the plan as follows:

    Total Amount of Unsecured Claims (as                 Discount       Term              Monthly
    scheduled)*                                          Rate           (Months)          Installment

                                                                          1-3              $51.65
    $18,664.00                                           3.65%
                                                                          4-60             $357.65

    *Informational purposes only; to be included in Class A the claims must be allowed.




          B.      CLASS B [IF APPLICABLE]
          Class B comprises creditors holding allowed unsecured claims for which a co-Debtor
          is liable. To maintain the stay of actions against the co-Debtor pursuant to 11 U.S.C.
          §1301, the
          trustee shall pay these creditors one hundred percent (100%) of their allowed claims
          plus interest, as follows:

    Name of Creditor Claim Amount Discount Rate Term (Months) Monthly Installment

    -NONE-



          C.      CLASS C [IF APPLICABLE]
          Class C comprises creditors holding allowed unsecured claims treated separately in a
          manner that does not discriminate against other unsecured creditors.

    Name of Creditor Claim Amount Discount Rate Term (Months) Monthly Installment

    -NONE-



    (7)     Liquidation Value
          The liquidation value of the estate is $255.00.


    (8)     Present Value of Payments to Class A Unsecured Creditors
          The present value of the payments to be made to unsecured creditors under the plan
          using a _3.65__% annual discount rate is $18,664.00.
Case 19-10532        Doc 10       Filed 05/21/19      Entered 05/21/19 16:50:07            Page 7 of 8
    (9)    Executory Contracts and Unexpired Leases
           The Debtor [accepts or rejects] the following leases or executory contracts:




           The Debtor shall make all post-petition payments on assumed executory contracts and
           unexpired leases directly to the creditor beginning with the first payment due after the
           petition date.


    (10)    Attorney's Fees for Debtor's Counsel
           Confirmation of the plan shall constitute approval of the fees and expenses, unless the
           court disallows or reduces them.


    (11)    Vesting of Property
           Upon confirmation of this plan, all property of the Debtor's estate shall vest in the
           Debtor subject to any mortgages, liens or encumbrances not dealt with in the plan or
           the order confirming the plan.


    (12)    Non-Standard Provisions
           Any non-standard provision placed elsewhere in this plan is void.
    The form plan has been changed in the following manner:



      1. Section (5)(A)(1) has been changed to reflect that Pacific Union holds a first
         mortgage on the debtor’s residence. The monthly payment, currently
         $1,345.00, will not be paid directly by the debtor. Instead, it shall be
         included in the monthly plan payment and be paid by the trustee, plus the
         trustee’s commission, and shall commence in month 1 of the plan and end at
         the end of the plan.



      2. Should the monthly mortgage payment change due to a variable interest rate,
         an

    escrow change, taxes, or any other reason whatsoever, the mortgage company shall
    notify the debtor and debtor’s counsel 60 days prior to the note change so that debtor’s
    attorney can modify the plan to pay the new amount. If the debtor’s attorney does not
    file an amended plan, the trustee will pay according to the confirmed plan. At the
    conclusion of the plan, any remaining indebtedness will continue until paid in full.




      3. Application of mortgage payments

    All holders and/or services of claims secured by liens on real property recognize that this
    Plan provides for the curing of default on its claim and maintenance of payments while the
Case 19-10532       Doc 10      Filed 05/21/19        Entered 05/21/19 16:50:07            Page 8 of 8
    case is pending, and shall accept and apply all payments in accordance with the terms of the
    loan
    documents, the bankruptcy code and the terms of this Plan, whether such payments are
    immediately applied to the loan or placed into some type of suspense account. Upon
    completion of the Plan in full, the pre-petition arrearage shall be deemed contractually
    cured. Holders and/or servicers of such secured claims shall notify the trustee, the debtor,
    and the attorney for the debtor of any changes in the interest rate for an adjustable rate
    mortgage and the effective date of the adjustment; and shall notify the trustee, the debtor
    and attorney for debtor of any change in the taxes and insurance that would either increase
    or reduce the escrow portion of the monthly mortgage payment; and to otherwise comply
    with 11 U.S.C. §524(i).


                                 CERTIFICATION OF COUNSEL




          I certify that I have explained the terms and conditions of, and obligations under, the
          foregoing plan to the Debtor(s).
          Gonzales, Lousiana, this __21__ day of ______May____, 20_19__.


                                                                              /s/ Morley Diment
                                                                            Counsel for Debtor(s)


                CERTIFICATION OF COUNSEL OR UNREPRESENTED DEBTOR(S)
                         REGARDING NON-STANDARD PROVISIONS
          I certify that this plan contains no non-standard provisions other than those set out in
          paragraph 12 and that any non-standard provision placed elsewhere in this plan is
          void.


                                                                              /s/ Morley Diment
                                                                            Counsel for Debtor(s)


                                                                             /s/ Miller Thomas III
                                                                                           Debtor
          Date: ____5/21/19______
                                                                        /s/ Tanaka La Shay Milan
                                                                                          Debtor
